McMurray, Presiding Judge.
This is an appeal of an order in a suit for damages for fraud and deceit in the sale of certain gems in which the defendant, having failed to answer the suit, was allowed to open default. The trial court also denied plaintiffs motion to strike the defendant’s answer and for judgment on the pleadings. A certificate for immediate review was obtained. However, the plaintiff did not file an application for interlocutory appeal in this court within ten days of the granting of the trial court’s certificate for immediate review. See OCGA § 5-6-34 (formerly Code Ann. § 6-701 (Ga. L. 1965, p. 18; 1968, pp. 1072,1073; 1975, pp. 757, 758; 1979, pp. 619,620)). The appeal is premature and must be dismissed. See Bank of Commerce v. Williams, 138 Ga. App. 666 (227 SE2d 95); McKibben v. Thomas, 138 Ga. App. 544 (227 SE2d 87).

Appeal dismissed.


Shulman, C. J., and Birdsong, J., concur.